
	

114 HR 2691 IH: Veterans' Survivors Claims Processing Automation Act of 2015
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2691
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Mr. Ruiz introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to adjudicate
			 and pay survivor’s benefits without requiring the filing of a formal
			 claim, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans' Survivors Claims Processing Automation Act of 2015. 2.Expedited payment of survivor's benefits (a)In generalSection 5101(a)(1) of title 38, United States Code, is amended—
 (1)by striking A specific and inserting (A) Except as provided in subparagraph (B), a specific; and (2)by adding at the end the following new subparagraph:
					
						(B)
 (i)The Secretary may pay benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of this title to a survivor of a veteran who has not filed a formal claim if the Secretary determines that the record contains sufficient evidence to establish the entitlement of the survivor to such benefits.
 (ii)For purposes of this subparagraph and section 5110 of this title, the date on which a survivor of a veteran notifies the Secretary of the death of the veteran shall be treated as the date of the receipt of the survivor's application for benefits described in clause (i)..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to claims for benefits based on a death occurring on or after the date of the enactment of this Act.
			
